Exhibit 10.2
 
EMPLOYMENT AGREEMENT


This employment agreement (the "Agreement") is made and entered into effective
as of January 1, 2012 (the “Effective Date”) by and between Respect Your
Universe, Inc. (the "Company") and Christopher Martens (the "Employee").


RECITALS


The Company desires to employ the Employee, and Employee is willing to be
employed by Company, on the terms and subject to the conditions set forth in
this Agreement.


In consideration of the mutual covenants and promises of the parties, the
Company and Employee covenant and agree as follows:


AGREEMENT


1. Duties


(a)During the term of this Agreement, Employee will be employed by the Company
to serve as the Chief Executive Officer (“CEO”) of the Company, including being
the “Principal Executive Officer” for purposes of certification of the Company’s
financial statements and quarterly and annual reports as filed with the U.S.
Securities and Exchange Commission. The Employee will devote such amount of
business time to the conduct of the business of the Company as may be reasonably
required to effectively discharge Employee's duties under this Agreement and,
subject to the supervision and direction of the Company's Board of Directors
(the "Board"), will perform those duties and have such authority and powers as
are customarily associated with the office of a CEO of an apparel Company
engaged in a business that is similar to the business of the Company. Employee
shall report directly to the Chairman of the Board.


(b)Employee will be required to perform services under this Agreement primarily
at the Company's office in Portland, OR, provided, however, that Company may,
from time to time, require Employee to travel temporarily to other locations on
the Company's business.


(c)Notwithstanding the foregoing, nothing in this Agreement is to be construed
as prohibiting Employee from continuing to serve as a director, officer or
member of various professional, charitable and civic organizations in the same
manner as immediately prior to the execution of this Agreement.


2. Term of Employment


The term of employment of Employee by the Company will commence on the Effective
Date and will extend until Employee’s resignation or termination.


3. Salary, Benefits and Other Compensation
 
 
 

--------------------------------------------------------------------------------

 
 
3.1 Base Salary


Employee’s base annual salary shall be $180,000, subject to any increases in the
discretion of the Board of Directors.


3.2  Stock Options


Company agrees to issue to Employee an option to purchase 100,000 shares of the
Company’s common stock per year during the term of this Agreement from, and
pursuant to the terms of, its RYU 2011 Incentive Award Plan and related option
agreement and notice. Such options shall be issued on the first day of each year
commencing January 1, 2012 (or as close to this date as practical), and the
exercise price shall be the closing price of RYUN common stock on the date of
issuance. Such option will expire in ten years and the option shares shall vest
over four years.


3.3 Vacation and Holidays


During the term of this Agreement, Employee will be entitled to vacation time
and holidays consistent with the Company’s policy.


3.4 Health and Retirement Benefits


During the term of this Agreement, consistent with general Company employee
benefits programs, Employee shall be entitled to health and retirement benefits
as may be adopted by the Company and in place for the general benefit of Company
employees during the term of this Agreement. As of the commencement of this
Agreement, the Company has no retirement benefits in place, but is pursuing
qualification for available programs.


3.5 Expenses


During the term of this Agreement, Company will reimburse Employee for
Employee’s reasonable out-of-pocket expenses incurred in connection with
Company’s business, including travel expenses, food, and lodging while away from
the Company offices. Expenses shall be reviewed and approved by the Board
Chairman, or a board member designated by the Chairman.


4. Severance Compensation


4.1 Termination by Company Without Cause; Resignation for Good Reason Following
a Change in Control


(a)In the event Employee’s employment is terminated by the Company for any
reason other than (1) “For Cause” (as defined in Section 4.4 below); or (2) due
to the death or disability of the Employee, as severance Employee shall be paid
a sum of $180,000 (“Severance”).


(b)In the event there is a “Change in Control” (as defined below) of the Company
and as a consequence of such Change in Control, Employee resigns for “Good
Reason” (as defined below) within twelve (12) months of such Change of Control,
the Employee shall be paid the Severance.
 
 
2

--------------------------------------------------------------------------------

 
 
(i)       “Change of Control.” For purposes of this Section 4, “Change of
Control” shall mean: (1) the purchase by a third party of over 50% of the
Company’s stock; (2) a merger or consolidation, after which the Company’s prior
shareholders no longer control the company; or (3) the sale of all or
substantially all of the Company’s assets.
 
(ii)       “Good Reason.”For purposes of this Section 4, “Good Reason” shall
mean a resignation by Employee of his employment with the Company, as a result
of any of the following:  


A. A meaningful and detrimental alteration of his position, his title, or the
nature or status of his responsibilities (including his reporting
responsibilities) from those in effect immediately prior to the Change in
Control.   For purposes of this clause (a), a meaningful and detrimental
alteration shall exist if, on or after the Change in Control, Employee does not
hold the position of Chief Executive Officer of the Company (or the surviving
entity resulting from a merger or consolidation of the Company with another
entity (the “Surviving Entity”) or if there is any adverse change on or after
the Change in Control in his title, position or reporting responsibilities;
 
B.A reduction by the Company in Employee’s annual base salary as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time thereafter;
 
C.The relocation of the office where Employee is employed as of the Change in
Control to a location which is more than seventy-five (75) miles away from such
office, or a requirement that Employee be based more than seventy-five (75)
miles away from his office as of the Change in Control..


4.2 Termination by Company For Cause


In the event Employee’s employment is terminated by the Company “For Cause” (as
defined in Section 4.4 below), Employee shall not be entitled to any Severance.


4.3 Resignation by Employee for any Reason


In the event Employee resigns his employment with Company for any reason, other
than a resignation for Good Reason in Section 4.1, Employee or Employee’s estate
will not be entitled to any Severance.


4.4 Definitions


For purposes of this Agreement the following terms have the following meanings:
(a) “For Cause” means termination by Company of Employee’s employment (i) by
reason of Employee’s willful dishonesty towards, fraud upon, or deliberate
injury or attempted injury to, the Company, (ii) by reason of Employee’s
material breach of this Agreement or (iii) by reason of Employee’s intentional
misconduct with respect to the performance of Employee’s duties under this
Agreement; provided, however, that no such termination will be deemed to be a
termination For Cause unless the Company has provided Employee with written
notice of what it reasonably believes are the grounds for any termination For
Cause and Employee fails to take appropriate remedial actions during the ten
(10) day period following receipt of such written notice.
 
 
3

--------------------------------------------------------------------------------

 
 
5. Confidentiality


Because of Employee’s employment by Company, Employee will have access to trade
secrets and confidential information about Company, its products, its customers,
and its methods of doing business (the “Confidential Information “). During and
after the termination of Employee’s employment by the Company, Employee may not
directly or indirectly disclose or use any such Confidential Information;
provided, that Employee will not incur any liability for disclosure of
information which (a) is required in the course of Employee’s employment by the
Company, (b) was permitted in writing by the Board or (c) is within the public
domain or comes within the public domain without any breach of this Agreement.


6. Miscellaneous


6.1 Waiver


The waiver of any breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach of the same or other provision
of this Agreement.


6.2 Entire Agreement; Modification


Except as otherwise provided in the Agreement, this Agreement represents the
entire understanding among the parties with respect to the subject matter of
this Agreement, and this Agreement supersedes any and all prior understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof, including without limitation, any understandings,
agreements, or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments to Employee from Company. All modifications to
the Agreement must be in writing and signed by the party against whom
enforcement of such modification is sought.


6.3 Notice


All notices and other communications under this Agreement must be in writing and
must be given by personal delivery, email, fax, or first class mail, and will be
deemed to have been duly given upon receipt if personally delivered, three (3)
days after mailing, if mailed, or twelve (12) hours after transmission, if
delivered by email or fax, to the respective persons named below:


If to Company Attention: Chairman of the Board


If to Employee: Christopher Marten
 
 
4

--------------------------------------------------------------------------------

 
 
Any party may change such party’s address for notices by notice duly given
pursuant to this Section.


6.4 Headings


The Section headings of this Agreement are intended for reference and may not by
themselves determine the construction or interpretation of this Agreement.


6.5 Governing Law


This Agreement is to be governed by and construed in accordance with the laws of
the State of Nevada. Venue shall be in Clark County.


6.6 Attorney’s Fees


If either party brings an action for any relief or collection against the other
party, declaratory or otherwise, arising out of the arrangement described in
this Agreement, the losing party shall pay to the prevailing party a reasonable
sum for attorneys’ fees and costs actually incurred in bringing such action,
including fees incurred at trial, on appeal and on any review therefrom, all of
which shall be deemed to have accrued upon the commencement of such action and
shall be paid whether or not such action is prosecuted to judgment. Any judgment
or order entered in such action shall contain a specific provision providing for
the recovery of attorneys’ fees and costs incurred in enforcing such judgment.


6.7 Survival of Company’s Obligations


This Agreement will be binding on, and inure to the benefit of, the executors,
administrators, heirs, successors, and assigns of the parties; provided,
however, that except as expressly provided in this Agreement, this Agreement may
not be assigned either by Company or by Employee.


6.8 Counterparts


This Agreement may be executed in one or more counterparts, all of which taken
together will constitute one and the same Agreement.


6.9 Enforcement


If any portion of this Agreement is determined to be invalid or unenforceable,
that portion of this Agreement will be adjusted, rather than voided, to achieve
the intent of the parties under this Agreement.


6.10 Indemnification


The Company agrees that it will indemnify and hold the Employee harmless to the
fullest extent permitted by applicable law from and against any loss, cost,
expense or liability resulting from or by reason of the fact of the Employee’s
employment hereunder, whether as an officer, employee, agent, fiduciary,
director or other official of the Company, except to the extent of any expenses,
costs, judgments, fines or settlement amounts which result from conduct which is
determined by a court of competent jurisdiction to be knowingly fraudulent or
deliberately dishonest or to constitute some other type of willful misconduct.
 
 
5

--------------------------------------------------------------------------------

 
 
6.11 Board of Director Role.


Upon execution of this Agreement, the Board of Directors of the Company agrees
to appoint Employee to fill a vacancy on the Board of Directors of the Company,
to serve thereafter at the discretion of the Company’s shareholders in
accordance with the Company’s bylaws and Nevada law.


6.12 Board of Director Resignation.


Upon termination or resignation of employment for any reason, Employee shall be
deemed to have resigned from the Company’s Board of Directors.
 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of January 1, 2012.


RESPECT YOUR UNIVERESE, INC.
 

                             
Kristian Andresen
        Its: Chairman and Secretary                   Date:            

 
EMPLOYEE
 

                              Christopher Martens                            
Date:            

 


 

 
 
 
7 

--------------------------------------------------------------------------------





 